UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



ELECTRONIC PRIVACY
INFORMATION CENTER

             Plaintiff,

        v.                                    Civil Action No. 12-0333 (GK)

THE UNITED STATES DEPARTMENT
OF HOMELAND SECURITY

             Defendant.


                            MEMORANDUM OPINION

        Plaintiff Electronic Privacy Information Center ("Plaintiff"

or "EPIC") brings this action against Defendant the United States

Department of Homeland Security ("the Government" or "OHS") under

the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552. Plaintiff

seeks records concerning the Defense Industrial Base Cyber Pilot

("DIB    Cyber   Pilot"),   a   cyber-security        pilot   program    jointly

conducted by the United Stat.es Department of Defense              ("DoD")   and

Defendant OHS.    Government's Motion for Summary Judgment               ("DHS' s

Mot.")    at 2 [Dkt. No. 53].

        The program,   which "aim[ed]            .   to protect U.S.    critical

infrastructure [,]              [and]    furnished     classified thr.eat    and

technical information to voluntarily participating [] companies or

their Commercial Service Providers[]." Id. EPIC, citing concerns

from the Department of Justice about the program "[running] afoul

                                        -1-
of laws       forbidding   government        surveillance of private          Internet

traffic [,]     .   . sought records to determine whether . .                  the DIB

Cyber     Pilot     program     complied          with   federal    wiretap     laws."

Plaintiff's Combined Opposition to Defendant's Motion for Summary

Judgment and Cross-Motion for Summary Judgment                     ("Pl.'s Mot.")    at

2 [Dkt. No. 57].

        OHS    conducted   a   search       for   records   responsive    to    EPIC' s

request, produced documents to EPIC,                 and provided a Vaughn index

for all documents that were withheld in full or in part under one

of FOIA' s several exemptions.          §   552 (b); see also Defendant's Vaughn

Index    for    Challenged     Withholdings          ("Vaughn   index")   [Dkt.     No.

53-4] . EPIC now challeng-es the sufficiency of the search conducted

by OHS, as well as the Government's application of FOIA Exemptions

1, 3, 4, 5, and 7(0) to withhold certain responsive information.

     Upon consideration of the Motions, Oppositions, Replies, the

entire record herein, and for the reasons stated below, Plaintiffs'

Motion for Summary Judgment shall be denied without prejudice with

regard to Exemption 70 and otherwise denied in whole,                          and the

Government's Motion for Summary Judgment shall be granted in part

and denied in part without prejudice.




                                            -2-
I .          BACKGROUND

             A.      FOIA

             The Freedom of Information Act                  ("FOIA"),   5 U.S.C       §    552, was

      enacted by Congress "to ensure an informed citizenry, vital to the

      functioning of a democratic society." Critical Mass Energy Project

      v. Nuclear Regulatory Comm'n,               975 F.2d 871, 872           (D.C. Cir. 1992)

      ("Critical Mass III"), cert. denied,                   507 U.S.     984      (1993)    (citing

      FBI v.      Abramson,     456 U.S.       615,    621   (1982)).    "In enacting FOIA,

      Congress struck the balance it thought right--generally favoring

      disclosure,         subject only to a handful of specified exemptions--

      and    did     so    across      the    length     and    breadth       of     the     Federal

      Government." Milner v.            Dep't of the Navy,          562 U.S.        562,    571 n.5

      (2011). FOIA's "basic purpose reflect[s]                    a general philosophy of

      full    agency       disclosure        unless    information       is       exempted     under

  clearly delineated statutory language." Dep't of the Air Force v.

  Rose,        425       U.S.   352,    360-361       (1976)    (internal          citations     and

  quotation marks omitted) .

             When an ag-ency receives a               request for records,            the agency

  must conduct a sufficient search within the scope of the request,

  5     U.S.C.       §     552_(a) (3) (A).    The     agency    then     must       furnish    the

  information in a timely manner, unless the information is precluded

  from disclosure by one of FOIA's nine exemptions.                           §    552(b). FOIA's

  "goal is broad disclosure,                   [thus] the exemptions must be given a

  narrow compass." Milner,                   562 U.S.    at 563     (citing United States

                                                  -3-
Oep't of Justice v. Tax Analysts,             492 U.S. 136, 151 (1989)). The

Government always bears the burden of proving exemptions apply for

any responsive information that is withheld.§ 552(a) (4) (B).

     B.      Factual Background

             1.   EPIC's FOIA Request

     On July 26, 2011, EPIC submitted a FOIA request for documents

to OHS,    as well as requests for news media fee status and a fee

waiver. Pl.'s Mot. at 2; OHS's Mot. at 2. EPIC's FOIA request was

for records related to the OIB Cyber Pilot program "to monitor

Internet      traffic    flowing      through        certain       Internet   Service

Providers     ("ISPs")   from   Internet      users     to     a   select   number   of

defense     contractors."   ,Pl.' s    Mot.     at     2.    Specifically,     EPIC' s

request was for all information in the following categories:

     1. All  contracts   and  communications with Lockheed
        Martin, CSC, SAIC, Northrop Grumman or any other
        defense contractors regarding the new NSA [National
        Security Agency] pilot program;

     2. All contracts and communications with AT&T, Verizon
        and CenturyLink or any other [ISPs] regarding the new
        NSA pilot program;

     3. All analyses, legal memoranda, and related ·records
        regarding the new NSA pilot program;

     4. Any memoranda of understanding between NSA and OHS or
        any   other  government   agencies   or  corporations
        regarding the new NSA pilot program;

     5. Any privacy impact assessment performed as part of
        the development of the new NSA pilot program.

Id. at 2-3.


                                       -4-
         On August 3,       2011,     DHS sent a letter to EPIC acknowledging

    receipt of the FOIA request,                notifying EPIC that no responsive

documents had been found for category 5,                     and indicating that it

had     referred     the    request        to   the   DHS   National      Protection      and

Programs Directorate           ("NPPD").         Pl.'s Mot at 3;        DHS's Mot.    at 2.

Despite deadlines imposed by FOIA,                    5 U.S.C.     §   552 (a) (6) (A),   DHS

did not produce the requested documents or contact EPIC again for

five months.        Pl.'s Mot. at 3. On January 5,                 2012, 1 EPIC faxed an

administrative appeal to NPPD's FOIA Office, appealing NPPD's non-

responsiveness regarding categories 1-4 of EPIC' s FOIA Request. 2

Id.     On January 23,        2012,    a    FOIA Specialist from NPPD contacted

EPIC by telephone regarding the status of the FOIA request and

informed EPIC that DHS was processing it. DHS's Mot. at 3. On March

1,      2012,   EPIC       filed    this        Complaint    for       Injunctive    Relief

    ("Complaint")   [Dkt. No. l], and the Government filed its Answer on

May 1, 2012 [Dkt. No. 7].

        On August 31, 2012, EPIC narrowed its FOIA request, in part

to exclude draft documents, and specifically requested:




1 In Pl.' s Mot. and the Declaration of Amie Stepanovich [Dkt.
No. 18-1], the date is listed as January 5, 2011. However, DHS's
Mot. and additional materials in the r-e-cord indicate the correct
date is January 5, 2012.

2 Defendant disputes whether this constituted an administrative
appeal, but whether it did or did not does not affect the
Court's final ruling. DHS's Mot. at 3.
                                                -5-
      1. All  contracts   and communications   with Lockheed
         Martin, CSC, SAIC, Northrop Grumman or any other
         defense contractors regarding the DIB Cyber Pilot;

      2. All contracts and communications with AT&T, Verizon
         and CenturyLink or any other [ISPs] regarding the DIB
         Cyber Pilot;



      3. All legal and technical analyses, including                   legal
         memoranda, regarding the DIB Cyber Pilot;

      4. Any memoranda of understanding between NSA and DHS or
         any   other  government   agencies  or   corporations
         regarding the DIB Cyber Pilot.

Pl.' s Mot. at 4.

           2.      The Government's Search for Responsive Documents

      In conducting its search for responsive records, DHS assigned

EPIC's FOIA request to NPPD. Second Holzer Deel.             ~   9. NPPD's FOIA

Office ("NPPD FOIA") began to process the request by "tasking out

the search" to subcomponents likely to have responsive records,

the Office of Cybersecurity and Communications               ("CS&C").        Id.    ~~


11, 29. NPPD also provided the DHS Office of General Counsel and

the Office for Selective Acquisitions with EPIC' s                   FOIA request

because those offices had been involved in supporting the DIB Cyber

Pilot and might have had responsive records.           Id.       ~   16. NPPD did

not   search    other   offices   or   department   components        because        it

determined that those off ices and department components were not

likely to have any connection to the DIB Cyber Pilot. Id.                 ~    17.




                                       -6-
      NPPD FOIA met with "subject matter experts" in the agency who

had been involved with the DIB Cyber Pilot to determine which sub-

of fices would likely have responsive records. Id. i        15. NPPD FOIA

and the subject matter experts created keyword search terms to be

used in electronic searches for responsive documents.           Id.   i   18.

The keyword search terms were provided to the identified offices,

where each employee was instructed to conduct searches using the

keywords and their own personal "knowledge of how and where they

stored their own documents .        ." Id. i   19.

      NPPD FOIA worked with the identified off ices to determine

which employees were involved with the DIB Cyber Pilot. Id. i i 22-

23. Each office and employee were instructed to conduct a search

for responsive documents.     ~at   i i 18-19. The -employees who were

involved with the DIB Cyber Pilot then searched electronic and

hard copies of their office and personal       fiL~s.   A search of the

classified network was also conducted.     Id.    i i 18-19,   2~-27,     29-

32.

      Staff in one of the identified offices - the NPPD Office of

the   Undersecretary   ( "OUS")   searched a     database   of taskings:

records of which employees were tasked with various assignments

and the files associated with those assignments. Id. at i i 22-23.

OUS used the database to further identify all staff who· may have

been involved with the DIB Cyber Pilot. Id.




                                  -7-
     Staff in the NPPO Privacy Office and the CS&C,                       along with

CS&C's subcomponents, searched electronic and hard copies of their

personal files. Id.      at~~    26-27, 29-32. Employees in those offices

conducted a further search of the classified network. Id. The OHS

Office of the General Counsel ("OGC") identified two attorneys who

would potentially have responsive documents and had them conduct

extensive manual and electronic searches of their computers and

files relating to the OIB Cyber Pilot. Id. at               ~~   33-38.

     Staff in the Office of the Chief Procurement Officer ("OCPO"),

responsible for contracting for NPPO and other offices,                     and the

Office   of   Selective    Acquisitions,      an   OCPO     subcomponent       which

handles classified and sensitive contracts, did similar searches

and located potentially responsive documents which were turned

over to the OHS Privacy Office for further processing. Id. at                       ~~


39-42.   OHS did not search the various other offices within the

agency that had no involvement with the DIB Cyber Pilot. Id.                   ~   17.

     OHS' s   searches    initially resulted in        approximately 16, 000

pages of potentially responsive documents.            Id.    ~   43. That number

were reduGed to roughly 10, 000 pages after initial review by a

team of FOIA specialists and attorneys who spent several weeks

reviewing     the   documents,     removing    duplicates,         and      removing

documents that were clearly non-responsive.               Id.    The agency then

took a "page-by-page and line-by-line" approach to determine if

the documents were in fact responsive and whether any of FOIA's

                                      -8-
exemptions applied to a part or the entirety of each document. Id.

Id.                           523 F.2d 1136                   (D.C.        Cir.

1975).

            After   receiving      the    documents,         EPIC          noticed       that    several

emails referenced attachments that EPIC believed were not included

in the DHS production.               DHS's Mot.         at 6.       On June 20,               2015,        EPIC

responded to DHS's initial production of documents with a list of

17 examples of documents that EPIC believed were missing from the

production. Second Holzer Deel.                 Id.           documents in full under several of FOIA's exemptions.                       Id.    ~    50;

      DHS's Mot. at 1; see also 5 U.S.C.              §   552(b).

             C.     Procedural Background

             On August 30, 2013, DHS filed its Motion for Summary Judgment.

      On September 27, 2013, EPIC filed its combined Opposition to the

      Government's       Motion     and   Cross-Motion      for     Summary    Judgment.       On

      November 4, 2013, the Government filed its Combined Opposition to

      Plaintiff's       Motion    for     Summary    Judgment     and   Reply    in   Further

      Support of Defendant's Motion for Summary Judgment ("DHS's Reply")

      [Dkt. No. 61]. Finally, on November 25, 2013, Plaintiff filed its

      Reply in Further Support of Plaintiff's Motion for Summary Judgment

      ("Pl.' s Reply")      [Dkt. No. 63].

             EPIC challenges the adequacy of the search performed by DHS

      in response to its FOIA request, Pl.'s Mot. at 6, and also contends

      that    the      Government       improperly     redacted      and      withheld       many

      documents under FOIA Exemptions 1, 3, 4, 5, and 7(D). Pl.'s Mot.

      at 15, 24.

II.          STANDARD OF REVIEW

                    A. Summary Judgment

             Summary judgment should be granted only if the moving party

      has shown that there is no genuine dispute of material fact and

      that the moving party is entitled to judgment as a matter of law.

      See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,

      325    (1986);    Waterhouse v.       Dist.    of Columbia,       298   F.3d 989,       991

                                               -10-
 ( D. C.    Cir.    2002) .    "A fact      is material         if it     'might affect           the

outcome of the suit under the governing law,' and a dispute about

a     material      fact      is    genuine    'if      the    evidence       is    such    that     a

reasonable jury could return a verdict for the nonmoving party.'"

Steele v.          Schafer,        535   F.3d 689,      692    (D.C.   Cir.     2008)      (quoting

Anderson v. Liberty Lobby,                  Inc.,    477 U.S.      242,   248       (1986)). "The

court must draw all reasonable inferences in favor of the nonmoving

party, and it may not make credibility determinations or weigh the

evidence." Reeves             v.     Sanderson Plumbing            Prods.,      Inc.,      530   U.S.

133, 150 (2000).

           "To prevail on summary judgment                    [against a FOIA chall-enge],

the defending           'agency must show beyond material doubt                         []that it

has     conducted       a     search      reasonably       calculated         to     uncover      all

relevant documents.'" Morley v. C.I.A., 508 F.3d 1108, 1114                                      (D.C.

Cir.       2007)   (quoting Weisberg v.             U.S.      Dep't of Justice,            705 F.2d

1344,       1351   (D.C.    Cir.     1983)).    "Summary judgment may be based on

affidavit,         if   the    declaration       sets      forth    sufficiently detailed

information 'for a court to determine if the search was adequate.'"

Students Against Genocide v.                   Dep' t    of State,        257      F. 3d 828,      838

(D.C.      Cir.    2001)    (quoting Nation Magazine v.                U.S.     Customs Serv.,

71 F.3d 885, 890 (D.C. Cir. 1995)).

        If an agency denies disclosure of responsive records, either

in whole or in part,                based upon FOIA exemptions,                 it then "bears

the burden of proving the applicability of claimed exemptions." Am.

                                               -11-
Civil Liberties Union v.                 U.S.    Dep' t   of Def.,         62 8 F. 3d 612,   619

(D.C. Cir. 2011). "The government may satisfy its burden                                     . by

submitting appropriate declarations and, where necessary, an index

of the information withheld                 [ (known as a "Vaughn index") ] . " Am.

Immigration Lawyers Ass'n v. U.S. Dep't of Homeland Sec., 852 F.

Supp.    2d 66,      72       (D.D.C.   2012)    (citing Vaughn v.              Rosen, 484 F.2d

820, 827-28 (D.C. Cir. 1973)).

        There is no set formula for a Vaughn index or declarations,

but they must "provide[] a relatively detailed justification [for

any     nondisclosure],             specifically       identif [y]        the    reasons   why   a

particular exemption is relevant and correlat[e] those claims with

the particular part of a withheld document to which they apply."

Judicial Watch, Inc. v. Food & Drug Admin., 449 F.3d 141, 146 (D.C.

Cir.    2006)     (quoting Mead Data Cent.,                 Inc.     v.    Dep't of the Air

Force, 566 F.2d 242, 251 (D.C. Cir. 1977)). But, "exemptions from

disclosure        must         be    narrowly      construed         and        conclusory   and

generalized allegations of exemptions are unacceptable." Morley,

508     F.3d    at   1114-15          (internal    quotation         marks       and   citations

omitted).

 III.        ANALYSIS

        A.     Sufficiency of the Search Conducted by OHS
                          I

        EPIC contends that DHS did not conduct a sufficient search

for    responsive documents because DHS failed to                               re-evaluate the

sufficiency of its search in light of examples of missing -email

                                                -12-
attachments discovered by EPIC after DHS's initial production. See

Pl.'s Mot. at 8. EPIC believes there may be additional responsive

documents         and,   subsequent        to    DHS's        supplemental       production,

created an exhaustive list of every document referenced in the

emails that are potentially missing.                      Id.;    Third Declaration of

Amie Stepanovich         ~   19 [Dkt. No. 57-4].

          OHS argues that EPIC relies on a mistaken belief that many or

most of the "missing" documents EPIC references are responsive to

the FOIA request but were overlooked in the initial search. DHS's

Reply at 3. OHS states that the documents referenced by EPIC are

simply      non-responsive         which    would       explain       why     they    were    not

included in the OHS production.                   Id.    at 5.    OHS provided a chart

examining a sample of the documents cited by EPIC as                             po~entially


missing,         indicating    that   many       of     the    documents       were    already

released to EPIC, some documents were duplicates of documents that

had been released or withheld, and other documents were withheld

under a FOIA exemption and listed on the Vaughn index. DHS's Reply

at   4;    Third Declaration of            James V.M.L.          Holzer       ("Third Holzer

Deel.")      ~   5   [Dkt.   No.   61-1];       Chart of Documents             Referenced in

Plaintiff's Exhibit 4 [Dkt. No. 61-2].

      EPIC        nonetheless      still        contends       that     OHS     should       have

conducted a thorough additional search of email attachments in

light of the additional documents produced,                           and therefore,          its

search is insufficient. Pl.'s Reply at 5.

                                            -13-
         "The court applies a        'reasonableness' test to determine the

 'adequacy' of a search methodology, consistent with congressional

intent tilting the scale in favor of disclosure." Morley, 508 F.3d

at 1114 (internal quotation marks and citation omitted) . To prevail

in a summary judgment motion, an agency is not required to search

every system possible,          but must show that it made a good faith

effort     that   would    be   reasonably      expected      to    produce   all    the

requested information.          See Steinberg v.         United States Dep' t         of

Justice, 23 F.3d 548, 551            (D.C. Cir. 1994). Summary judgment for

an agency is inappropriate only if the agency's responses "raise

serious doubts as to the completeness of the search or are for

some other reason unsatisfactory                     " Perry v. Block, 684 F.2d

121, 127 (D.C. Cir. 1982).

      While    agencies     have     broad discretion         in    determining what

constitutes       a     reasonable     search    under       FOIA     requests,      the

Government "must revise its assessment of what is "reasonable" in

a particular case to account for leads that emerge during its

inquiry .             [and] the court evaluates the reasonableness of an

agency's search based on what the agency knew at its conclusion

rather than what the agency speculated at its inception." Campbell

v.   United States Dep't of Justice,             164    F.3d 20,      28   (D.C.    Cir.

1998).    The revision      requirement does not             require an agency to

"examine    virtually      every     document   in     its   files,    following      an

interminable traii of cross-referenced documents" though, nor does

                                        -14-
"mere reference to other files                         establish the existence of

documents that are relevant to [the] FOIA request." Steinberg, 23

F.3d at 552 (D.C. Cir. 1994).

       In Steinberg, a FOIA requester brought suit challenging the

sufficiency of the search conducted by two agency subdivisions.

The second subdivision relied on an affidavit to demonstrate the

adequacy of its search, "[describing] with particularity the files

that were searched,         the manner in which they were searched,                and

the   results    of   the   search."      Id.    The    requester    contended    that

several   specific documents         "cross-referenced in several of the

disclosed    documents"       had   not     been       properly   examined   by    the

subdivision. Id. Our Court of Appeals disagreed, finding that the

search had been adequate.           Id.   Several years later,         our Court of

Appeals reaffirmed this holding, finding that the ag.ency would not

be    required   to   search    every       record      referenced    in   disclosed

documents in order to conduct a sufficient search. See Morley, 508

F.3d at 1121-22.

      As discussed above, the Government has shown that the initial

search conducted by DHS in response to EPIC' s                    FOIA request was

meticulous, organized, and thorough.               As was done in the affidavit

provided by the second subdivision in Steinberg, the Second Holzer

Declaration explains in great detail how the search was conducted,

which subdivisions and employees of DHS conducted the search, and

the results of the search. See supra, Section I.B.2.

                                          -15-
        While    EPIC   contends     that        OHS     should    have    performed      an

additional search after EPIC discovered the existence of cross-

referenced documents,          Pl.'s Mot. at 8, our Court of Appeals has

·made clear that        agencies    do     not    need to examine          every cross-

referenced document uncovered after an initial disclosure.                               See

Morley, 508 F.3d at 1121. Although it is true that some documents

were responsive, it was a very small number and in no way detracts

from    the     Government's      extraordinary          efforts    in    executing      its

search. Although it is possible to envision circumstances in which

the numerosity of overlooked documents calls into question the

adequacy of the         search,     that    is     not    the   case     here.   EPIC    has

identified a limited number of potentially responsive documents it

believes were overlooked, and OHS has sufficiently accounted for

why many (although not all) of the documents flagged by EPIC were

properly excluded.3 FOIA does not require OHS to track down every

cross-referenced        document.        The      Government       here    has    done     a

commendable job in performing its search, and the Court concludes

that it has shown completion of a sufficient search to satisfy

FOIA.




3 OHS provided an additional affidavit, the Third Holzer Deel.,
and an additional chart to address EPIC's concern that documents
cross-referenced in emails produced from DHS's initial disclosure
had been overlooked.
                                           -16-
       B.       Exemptions under FOIA

       Next, EPIC argues that OHS improperly withheld and redacted

documents under various FOIA exemptions. The Court will consider

each exemption in turn.

                1.   FOIA Exemption 1

       FOIA Exemption 1 precludes disclosure of documents that are

"(A)    specifically        authorized    under      criteria      established by       an

Executive order to be            kept    secret     in the interest of national

defense or foreign policy and (B) are in fact properly classified

pursuant to such Executive order." 5 U.S.C.                   §   552 (b) (1).

       OHS withheld information pursuant to FOIA Exemption 1 because

the documents related to the classified activities of the National

Security Agency           ("NSA").   The Government has           stated that "[t]he

information          in      question       reveals          capabilities           and/or

vulnerabilities       of     systems    relating      to    the   national       security,

specifically electronic networks used by the defense industrial

base sector." Se.cond Holzer Deel.            CJI   56.

       As with all of FOIA' s exemptions,                  the burden of proof li-es

with the Government to show proper application of Exemption 1.

5 U.S.C.    §    552{a) (4) {B).     The Court makes a presumption of good

faith on the behalf of agency affidavits purporting to meet the

Government's burden. Negley v. FBI, 169 F-ed. Appx. 591, 5.94                        (D.C.

Cir. 200-6). Thus, "summary judgment may be granted on the basis of

agency affidavits if they contain reasonable specificity of detail

                                          -17-
rather than merely conclusory statements,              and if they are not

called into question by contradictory evidence in the record or by

evidence of agency bad faith." Halperin v.             Central Intelligence

Agency, 629 F.2d 144, 148 (D.C. Cir. 1980)

      It   is   undisputed    that    the   requirements     for    classifying

information relevant to this request are contained in Executive

Order 13292, which was in effect from March 2003 until June 2010,

and Exe cu ti ve   Order   1352 6,   which went   into    partial    effect   on

December 29, 2009, and into full effect in June 2010. The parties

agree that the differences between the two Executive Orders do not

impact the Exemption 1 analysis in this case. See DHS's Mot. at

20; Pl-'s Mot. at 9, n.1.

     Executive     Order    13526    provides   that     information    may   be

classified if:

      (1) an original classification authority is classifying
     the information;

     (2) the information is owned by, produced by or for, or
     is under the control of the United States ·Government;

     ( 3) the information falls within one or more of the
     categories of information listed in section 1.4 of this
     order; and

      ( 4) the original classification authority determines
     that the unauthorized disclosure of the information
     reasonably could be expected to result in damage to the
     national security,    which includes defense against
     transnational terrorism, and the original classification
     authority is able to identify or describe the damage.

Exec. Order No. 13526, 75 FR 707, 707 (De-c. 29, 2009).


                                     -18-
       EPIC bases its Exemption 1 challenge exclusively on whether

DHS    has    sufficiently         shown   that       David    J.    Sherman,     Associate

Director for Policy and Records at the National Security Agency,

has original classification authority pursuant to the Executive

Orders.      Without original classification authority,                       the withheld

documents could not be properly classified. Pl.'s Mot. at 10. EPIC

thus contends DHS could not properly invoke Exemption 1 as the

basis for withholding any information, because the Government did

not prove Sherman has original classification authority or that

the documents were properly classified.

       The Government explained in the                   Second Holzer declaration

that    Sherman,      "who        serves   as     a    TOP     SECRET       ~lassification


authority[,]           . determined that certain information {related to

the NSA]             meets the criteria for classification and is . . .

properly classified .               . in accordance with E. 0. 1352 6." Se-cond

Holzer Deel.     ~   55.

       Neither party cites to any case directly addressing the issue

- possibly because the issue is rarely contested.

       In Darui v.         U.S.    Dep't   of State,         798    F.    Supp.   2d 32,   40

(D.D.C. 2011), a FOIA requester did dispute an agency's application

of Exemption 1, and specifically challenged an agency official's

original     classification         authority         based    on    an    affidavit   that

merely stated the official had such authority.                            The court found

that the agency official's declaration established that she was a

                                           -19-
    proper classifying authority,                  reasoning that           the   requester had

    brought forth "no evidence to support [the] contentions that [the

    official]      lacks the authority to classify information, that                            [the

    official] is perjuring herself in her declaration, or that she has

    failed    to    comply    with       the    Exe cu ti ve    Order's       requirements       for

classification authority." Darui, 798 F. Supp. 2d at 40.

         EPIC      contends    that       the     Second       Holzer       Declaration,       which

states that Sherman has TOP SECRET classification authority, was

insufficient          because       it    did    not     "offer       any    basis     to    support

    [Holzer's]       claim     of        []     Sherman's         alleged         classification

authority." Pl's Mot. at 11. EPIC argues that DHS needed to provide

a      declaration       by     Sherman          himself,        or     other      (unspecified)

documentation of Sherman's authority status. Pl.'s Mot. at 10-11.

However,        EPIC fails to provide support for why the Government's

documents are insufficient. 4 Pl.' s Mot. at 11. As in Darui, EPIC

does         not     allege     that           Sherman         actually       lacks         original

classification          authority,             that     either        Holzer      or    Sherman's



4 EPIC argues that Holzer did not allege personal knowledge of
Sherman's classification authority and cites only to Weisberg v.
Dept. of Justice, 627 F.2d 365 (D.C. Cir. 1980). Pl.'s Mot. at 11.
In that case, a declarant did not assert personal knowl.edge over
whether evidence had been destroyed, but instead stated what he
believed likely occurred, and thus the Court found a "permi·ssible
inference [for summary judgment purposes]               that [the
declarant] fwas] incorrect in his belief." Weisberg, 627 F. 2d at
369. However, in this case, the Holzer declaration clearly asserts
personal knowledge that "Sherman          serves as a TOP SECRET
classification authority." Second Holzer Deel.     declarations are perjured, or that Sherman failed to comply with

    the requirements for classification authority.s

         In that case, the FOIA requester did not challenge Sherman's

    classification    authority,       but   rather     challenged     Exemption      1

    withholdings on other grounds.           Elec. Frontier Found v. Dep't of

    Justice, No. 12 Civ. 1441 (D.D.C. 2014).            The Court    found~    without

    any reference to Sherman, that Exemption 1 was properly applied.

        As   the Court      gives    a presumption of good faith           to Mr.

Holzer's affidavit, and b€cause EPIC has provided no support for

its      allegation     that    the    d€clarations      provided     by      DHS   are

insufficient,         the    Court    concludes       that   the    Second      Holzer

declaration, along with the Sherman declaration from another case,

are sufficient to establish that he is an authority on classified

materials who properly identified documents to be withheld under

the Executive Orders pursuant to Exemption 1.

              2.     FOIA Exemption 3

        FOIA Exemption 3 precludes release of information that has

been:

        specifically exempted from disclosure by [another]
        statute [that]         (i) requires that the matters be
        withheld from the public in such a manner as to leave no
        discretion on the issue; or (ii) establishes particular


5  Although it believes the Holzer Declaration to be sufficient,
the Government also provided a declaration by Sherman from a
different matter explaining his credentials as an original
classification authority.  DHS's Exhibit E-2 ~~ 1-2 [Dkt. No. ·61-
31
                                         -21-
        criteria for withholding or refers to particular types
        of matters to be withheld.

5 U.S.C.       §       552(b) (3). In determining whether Exemption 3 properly

applies,       the Court             conducts         a     two-part    test:   whether " [ 1]     the

statute in question [is] a statute of exemption as contemplated by

exemption 3 [and]                              [2] the withheld material satisf[ies] the

criteria of the exemption statute." Fitzgibbon v. C.I.A., 911 F.2d

755,    761    (D.C. Cir.            1990)          (citing C.I.A. v.        Sims,   471 U.S.     159,

167 (1985)).

        The Government withheld documents under Exemption 3 based on

two statutes: 18 U.S.C.                    §    798 ("Section 798u) and Section 6 of the

National Security Agency Act of 1959, Pub. L. No. 86-36, 73 Stat.

64 (codified at 50 U.S.C.                       §   3605)    ("Section 6"). DHS's Mot. at 24-

25.    While EPIC concedes                      "that Section          6 . [of the NSA Act]        and

Section 798 are Exemption 3                          statut~s        for the purposes of FOIA,"

Pl.'s     Mot.          at    12,     thus          satisfying        the   first    prong   of   the

Exemption          3    test,       EPIC       contends       that    the   second prong     is   not

satisfied because               the Government                has     not   demonstrated how      the

statutes apply to nondisclosure.

        Section 798 prohibits disclosure:

         [O]f any classified information           concerning the
         communication [of] intelligence activities of the United
         States or any foreign government . .    [or] obtained by
       . the processes of communication intelligence from the
         communications of any foreign government . . . .

18    u.s.c.   §       798.



                                                       -22-
        EPIC's sole argument for why the Government's withholding of

information under Section 798 was improper is based on its prior

contention that          the   Government has        not   shown that   Sherman has

original classification authority and therefore the documents are

not    properly classified.           Thus,   EPIC    argues,   the   documents   are

outside the scope of Exemption 3.                Pl.'s Mot at 12-13. Since the

Court has found that the Government met its burden to show that

Sherman has such authority, this argument is not persuasive.

        Section 6 of the NSA Act of 1939 requires information related

to NSA functions or activities be precluded from release, stating

in relevant part that:

        [N]othing in this [Act] or any other law .    . shall be
        construed to require the disclosure of the organization
        or any function of the National Security Agency, of any
        information with respect to the activities thereof, or
        of the names, titles, salaries, or number of the persons
        employed by such agency.

50    U.S. C.   §    3605.   EPIC contends that documents withheld under

Section 6 are not related solely to NSA functions or activities,

and thus do not satisfy the criteria of S.ection 6.                      Pl.' s Mot.

at 13; Pl.' s Reply at 10. If Section 6, which is the underlying

exemption statute, is not applicable, then Exemption 3 is also not

applicable.         EPIC argues that the statements made in the Vaughn

index are       insufficient     to    justify nondisclosure of information

under Exemption 3. Pl.'s Mot. at 13.




                                          -23-
         However,      the Government contends that "[t] he redactions of

information made             by    DHS     on    behalf      of   NSA   consists    of

information           relating      to    the     Agency's        internal   processes,       and

activities,           such    as         handling       instructions         for    classified

information                       " DHS's Mot.         at 26.     The Government provided

many examples of why application of Exemption 3 is appropriate.

It      also   provided      some        examples       of   unredacted      text   where     the

documents        themselves         plainly       showed     they    were    related     to   NSA

activities. See DHS's Reply at B.

         Thus,    the Court concludes that DHS has provided sufficient

details justifying application of Exemption 3 and the information

was properly withheld under Section 6 and Section 798.

                 3.     FOIA Exemption 4

         FOIA Exemption 4 precludes an agBncy from disclosing certain

commercial information when the following three requirements are

met :    it is " [ 1 ]                   commercial or financial information                  [2]

obtained from a           person and            [ 3]   pri vilegBd or confidential."            5

U.S.C.     §   552(b) (4); see also Pub. Citizen Health Research Group                        v~


Food & Drug Admin., 704 F.2d 1280, 1290 (D.C. Cir. 1983); COMPTEL

v. FCC, 910 F. Supp. 2d 100, 114-115 (D.D.C. 2012).

        EPIC contends that               the Government           improperly redacted and

withheld the identities of companies who participated in the DIB




                                                 -24-
Cyber Pilot under Exemption 46 because the company names are not

commercial information, were not obtained from a person, and are

not confidential. Pl.'s Mot. at 15. The Government maintains that

it has proven that the identities of participating companies are

properly withheld.

                      a.        Commercial or Financial Information

       The first element of Exemption 4 requires that the information

sought     to   be    withheld          be    commercial        or       financial           in    nature.

§   552 (b) ( 4) •   "The       terms       in Exemption        4    are      to    be       given   their

ordinary        meanings,             and     information            is       commercial             under

this    exemption       if,      in     and    of    itself,        it    serves         a    commercial

function or is of a commercial nature. Nat'l Ass'n of Home Builders

v. Norton, 309 F.3d 26, 38 (D.C. Cir. 2002).

       While     commercial            information         is       broadly         interpreted          to

"include any information in which the submitter has a                                        'commercial

interest,'       such      as    business        sales     statistics,              research         data,

overhead and operating costs, and financial conditions," it is not

all    encompassing.            COMPTEL,       910    F.   Supp.         2d    at    115          (internal

citations omitted) . Information may be deemed commercial "even if

the provider's [] interest in gathering, processing, and reporting

the information is noncommercial." Critical Mass Energy Project v.




6 EPIC also challenges the Government's assertion of Exemption 7(D)
to withhold the same information. Pl.'s Mot. at 24. That argument
is addressed later in this section.
                                                -25-
Nuclear Regulatory Comm'n,          830    F.2d 278,   281    (D.C.   Cir.    1987)

 ("Critical Mass I"), vacated on other grounds, 975 F.2d B71 (D.C.

Cir. 1992)     (en bane).

     EPIC contends that the identities of companies participating

in the DIB Cyber Pilot are not commercial because a company's name

cannot be information in which a company would have a commercial

interest. Pl.'s Mot. at 15. EPIC cites Hodes v. United States Dept.

of Hous. And Urban Dev., 532 F. Supp. 2d 108 (D.D.C. 2008) for the

proposition that "identities of corporations [are] not exempt from

disclosure under Exemption 4."            Pl.'s Mot. at 17.     The Hodes court

was not stating a bright line rule, but rather noted in dicta that

if corporations preferred to be anonymous, they could take steps

to_protect their own identities.             Hodes, 532 F. Supp. 2d at 118.

While the issue of disclosure of corporate identities in this case

arises   in   an    entirely different       context   than    in   Hodes,   these

companies     nonetheless   have    taken    affirmative      steps   to   protect

their identities by using confidentiality agreements.

     The Government argues,          and the Court agrees,          that while a

company may not always have a commercial interest in its name and

identity,     the Court may also consider the context in which the

issue arises.       The identities of which companies have participated

in the DIB Cyber Pilot, if disclosed, could have a commercial or

financial impact on the companies involved. DHS's Mot. at 24. The

companies     are   commercial     enterprises    doing    business    with    the

                                      -26-
Government and the reason they seek piotection from having their

participation disclosed is because of the potential effect that

disclosure would have on their businesses. Id.                         Consequently, the

Court concludes that the names of participants in the DIB Cyber

Pilot     are   correctly      considered         commercial     information        in   this

particular context;

                       b.     Obtained From a Person

        Information is considered "obtained from a                          person" if the

information originated from an individual,                      corporation, or other

entity,    and so long as the information did not originate within

the     federal    government.         Bd.        of   Trade,        627    F. 2d   at   404.

Additionally,          even     if     information         originated          within     the

government,       it    is    protected      if     the   information        "summarize [s]

information obtained from another person." COMPTEL,                           910 F. Supp.

2d at 115 (citing Gulf & W. Indus. v. United States, 615 F.2d 527,

529-30 (D.C. Cir. 1979)).

        EPIC    contends      that    the     identities        of    the    participating

companies were improperly withheld because many of                            t~e   redacted

documents appear to be email correspondence between DHS staff, and

thus,    EPIC argues the information could not possibly have been

obtained from a person.              Pl.'s Mot.        at 16.   EPIC is correct that

inter-agency emails generally cannot be "obtained from a person."

See Id. However, the information redacted from the emails in this

case was the underlying identities of the participating companies

                                             -27-
    in   the    DIB    Cyber        Pilot.     Declaration        of    Mark      H.   Herrington

    ("Herrington Deel.") '.II 10 [ Dkt. No. 53-5] . While those companies'

    identities may have been discussed between OHS employees in email

    conversations,       the information originated with the corporations

which provided their identities to OHS in order to participate in

the program.

                         c.         Privileged or Confidential

         Our Court        of Appeals,           sitting en bane,            has    distinguished

between tests of confidentiality under Exemption 4 based on whether

the information was submitted to the government voluntarily or

involuntarily.           See Critical Mass III,             975 F.2d at 874. Thus,               in

evaluating whether information responsive to a                                 FOIA request is

confidential, it must first be determined whether the information

was provided voluntarily or involuntarily. 7

         The    test     for    voluntarily           submitted    information was            first

adopted by our Court of Appeals in Critical Mass III in 1992. See

975      F.2d     871.        The     Court     ruled     that     voluntarily          submitted

information           subject        to    a   FOIA    request     is   confidential          under

Exemption        4     when     the       information     "is     of    a   kind       that   would

customarily not be released to the public by the person from whom


7 Initially and without providing any case support, EPIC states
that before the Court can address confidentiality, information
must be established to be "private" because OHS characterized the
~ithheld information as "private information." Pl.'s Mot. at 18-
19. However, no authority has       been cited to support this
statement.
                                                 -28-
it was obtained." Id. at 879; see also Baker & Hostetler LLP v.

United States DOC,            473 F.3d 312,             320    (D.C.   Cir. 2006). Critical

Mass III,       975 F.2d at 879. Moreover, "[t]he court will generally

defer to the agency's predictive judgments as to the repercussions

of disclosure." Jurewicz v. U.S. Dep't of Agric., 741 F.3d 1326,

1331 (D.C. Cir. 2014)              (citing United Techs. Corp. v. Dep't of Def.,

601   F.3d 557,        563     (D.C.      Cir.    2010))       (internal quotation marks

omitted) .

        The Government explains that companies participating in the

DIB     Cyber    Pilot       did     so    on     a     voluntary      basis     and    provided

information       to     the        Government           voluntarily,          but     with   the

understanding that company identities would be kept confidential.

See Herrington Deel.           ~~    5, 7.

        Companies voluntarily participated in the DIB Cyber Pilot to

allow     OHS    to    help        the    companies           better    protect      their    own

information systems and enhance their cybersecurity.                                 See Second

Holzer Deel.      ~~    3-7.        Participating companies and the DoD Chief

Information Officer            signed a          confidentiality agreement               stating

that the Government would take measures to protect the identities

of the participating companies.                       DHS's Mot. at 25.

      EPIC's attempt to distinguish volunteering in the DIB Cyber

Pilot from volunteering one's identity is unsuccessful. The very

act of participating in the program included the act by which

companies volunteered their identity to the government.

                                                 -29-
        In Critical Mass III, a FOIA requester sought nuclear safety

reports that were voluntarily provided by a nonprofit corporation

to     a     federal     government      agency      under     an      agreement        of

confidentiality and nondisclosure.              97 5 F. 2d at       8 7 4.    The agency

denied       the   request     after    determining      the        information        was

"confidential          commercial    information                     protected         from

disclosure by Exemption 4," in part because it was disclosed to

third parties only upon consent from the nonprofit. Id.; see also

Critical Mass I,         830 F.2d at 280       (earlier proceeding explaining

the circumstances of the request) .               The Court of Appeals agreed

with the agency that the information was submitted voluntarily and

would not ordinarily be disclosed to the public.                       Critical Mass

III,    975 F.2d at 880. Therefore, it was confidential information

and met the requirement for application of Exemption 4. Id.

       The    Court     in   Critical   Mass   III    considered        the     parties'

nondisclosure agr.eements when determining whether the inf.ormation

was confidential and of the sort not customarily released to the

public.      975 F.2d at 880;       see also Critical Mass I,                830 F.2d at

282. While such agreements are not sufficient in and of themselves

to     establish       confidentiality     under     Exemption         4,      Green    v.

Department of Commerce, 489 F. Supp. 977, 980 (D.D.C. 1980), they

are useful to the Court in evaluating whether intent existed to

shield the information from the public. Here, the confidentiality




                                        -30-
    agreements clearly reflect the desire of the companies to shield

    their identities as participants in the program.

         In addition,       as the Herrington Deel.        explains,   the need to

    keep the information confidential is essential because:

          If a company's participation in the DIB Cyber Pilot
          were publicly known, that company could face increased
          cyber targeting, exposing the company to greater
          business    or   financial   loss                 [and]
          participation . . . could be viewed as an admission of
          cyber vulnerability; a company could face competitive
          disadvantages or market loss if its participation were
          revealed.

Herrington Deel.        ~    10. The Government further explains that,          to

encourage participation from companies in the DIB Cyber Pilot and

similar programs in the future,             the companies need to be assured

that their participation will be confidential and not revealed to

the public. See Id.          ~   11; cf. Critical Mass III,      975 F.2d at 874

    (considering impairment to agency's ability to acquire information

in the future if agency not permitted to honor confidentiality

commitment).

        EPIC makes a number of additional unpersuasive arguments. 8

For     instance,   EPIC         states   that   because    defense    contracting




8 For example, EPIC argues that allowing the names of any and all
companies to be considered confidential under Exemption 4 "would
create a black hole for all access requests concerning business
records in the possession of a federal agency." Pl.'s Mot. at 22.
Whether identities of companies are released in record requests. in
the future will turn on the actual circumstances invol v-ed, and
thus a finding of confidentiality here will not leave any "black
hole" in its wake.
                                          -31-
companies have preexisting,            publically known relationships with

DHS,   and because only defense contracting companies could have

participated      in   the    DIB    Cyber     Pilot,    the   identities   of   the

participating companies are already publically known. Pl.'s Reply

at 11 n.2.      If this were true,       it is not clear why EPIC is still

seeking the information.            In any event,       in invoking Exemption 4,

the identities of which companies participated in this particular

program is at issue, not whether the companies are publically known

in other endeavors.

        In considering the parties' confidentiality agreements, the

potential consequences of the information becoming public, and the

government's need for future cooperation from the companies, the

Court concludes that the identities of the companies would not

ordinarily be released to the public and are confidential. Thus,

DHS has met its burden of showing why Exemption 4 applies to the

identities of participants in the DIB Cyber Pilot program.

           4.      FOIA Exemption 5

       FOIA Exemption 5 protects from disclosure "inter-agency or

intra-agency memorandums or letters which would not be available

by law to a party other than an agency in litigation with the

agency." 5 U.S.C.      §   552(b) (5). Courts have construed this language

to exempt "those documents [,]           normally privileged in the civil

discovery context," including those protected by the attorney work

product and attorney client privileges. NLRB v. Sears, Roebuck &

                                        -32-
Co;, 421 U.S. 132, 149 (1975); see also Coastal States Gas Corp.

v. Department of Energy, 617 F.2d 854, 862 (D.C. Cir. 1980); Martin

v.   Dep't      of   Justice,       488   F.3d   446,    455    (D.C.   Cir.   2007).   In

addition, "[t]he privilege . . . extends to all situations in which

an attorney's counsel is sought on a legal matter." Coastal States,

617 F.2d at 862. Therefore, "it is clear that an agency can be a

"client" and agency lawyers can function as "attorneys" within the

relationship contemplated by the privilege" Id. at 863.

        EPIC contends that the Government did not meet its burden of

proving that a redacted portion of one particular document produced

by the Government            -    Document 276 -        was a   privileged attorney-

client communication. See Pl.'s Reply at 12-13.

        The government points out that the document consisted of a

string of emails, virtually all of which the Government does not

object to releasing. However, the particular portion redacted by

the Government contains a communication between a DHS employee and

a DHS attorney seeking legal review and advice. See Third Holzer

Deel.           compiled for law enforcement purposes, but only to the
       extent that the production of such law enforcement
       records or information           (D) could reasonably be
       expected to disclose the identity of a confidential
       source, including .      . any private institution which
       furnished information on a confidential basis, and, in
       the case of a record or information compiled . . . by an
       agency    conducting   a    lawful   national    security
       intelligence investigation, information furnished by a
       confidential source.

5   u.s.c.'   §    552 (b) (7).

       Information withheld under Exemption 7 must "first meet a

threshold requirement:            that   the    records   were    compiled for         law

enforcement purposes." Elec. Privacy Info. Ctr. v. U.S. Dep't of

Homeland Sec., 777 F.3d 518, 522-23 (D.C. Cir. 2015)                    (citing Pub.

Employees for Env't Responsibility v. United States Section, Int'l

Boundary & Water Comm'n, U.S.-Mexico,                740 F.3d 195, 202-03            (D.C.

Cir. 2014))         (internal quotation marks omitted) .           It is undisputed

that    the       information     withheld     by   DHS   was    compiled     for      law

enforcement purposes and meets the threshold requirement.

       Part       (D)   of Exemption 7 requires that the information must

come from a "confidential source." 5 U.S.C.               §   552 (b) (7) (D). "Giving

the word "source" its plain and ordinary meaning, it would appear

simply to refer to the originator of information,                       encompassing

within its scope nonfederal entities such as state,                         l~cal,     and

foreign law enforcement agencies as well as individuals such as

private citizens           and paid informants." Lesar v.            U.S.     Dep' t    of

Justice, 636 F.2d 412, 489 (D.C. Cir. 1980); see also Black's Law


                                         -34-
Dictionary        1522        (9th    ed.     2009)     (defining         source       as    "[t]he

originator or primary agent of an act, circumstance, or result").

        A source's confidentiality is determined on a case-by-case

basis.     U.S.   Dep't of Justice v.                 Landano,      508 U.S.       165,      179-80

 (1993).    There is no "presumption that a source is confidential

within the meaning of Exemption 7(D) whenever the source provides

information to           [a    law enforcement          agency]      in    the     course       of a

criminal     investigation."            Id.     at    181.    Rather,       "[a]       source     is

confidential within the meaning of Exemption 7(D)                                if the source

provided information under an express assurance of confidentiality

or in circumstances from which such an assurance could reasonably

be inferred." Williams v.                   F.B.I.,   69 F.3d 1155, 1159               (D.C. Cir.

1995)    (quoting Landano, 508 U.S. at 172).

        DHS has withheld the identities of companies participating in

.DIB under Exemption 7 (D),                 stating that      the     companies          acted as

sources     and provided             information      under    an    express        or      implied

understanding        of         confidentiality.             EPIC     challenges             these

withholdings, arguing that DHS improperly regards participants in

DHS's    program as           "sources."       Pl.'s Mot.      at 25-26.          It     does    not

dispute that any information provided by particip.ating companies

to the government was given under assurances of confidentiality,

nor does it allege that a source loses its "source" status under

Exemption     7    when        the     government       provides          the     source        with

information." Pl.'s Reply at 16.

                                               -35-
      The crux of EPIC's challenge is whether every participating

company in the DIB Cyber Pilot actually provided information to

the   government,        in    addition         to    receiving     information       from   the

Government.      For     purposes          of     Exemption    7(D),        sources     include

participating companies who have provided records or information

under a promise of confidentiality. Companies that merely receive

information but do not provide any information would not qualify

for protection under Exemption 7(D).

      EPIC contends that DHS improperly withheld ".                                     records

documenting exchanges of information between DIB participants and

the government." Pl.'s Mot. at 26 (emphasis added).                            EPIC further

states,     "[tJhe       main    flow       of        information     was    not      from   DIB

participants to the government,                       but from the government to the

participants                    II
                                     Id.    at        27.   Under    EPIC' s    theory,      the

Government was the "source" of information to the companies--not

the other way around.

      Here, in most instances where Exemption 7(D) has been invoked

in the Vaughn Index,            the Government refers to the participating

companies as "sources," without sufficiently explaining why the

companies are sources. For example, in many Vaughn index entries

asserting    a   7 (D)    exemption,            the    Government     states    that    "[t] he

participating companies volunteered with an express promise of

confidentiality          and    are        thus        confidential     sources        of    law

enforcement information." See, e.g., Vaughn index at 12.

                                                -36-
                 While the express promise of confidentiality is relevant, DHS

           has   not   contended      that     the     companies    provided any        information

           pursuant to that promise. Nor has DHS shown that mere participation

           in the DIB Cyber Pilot program turns each company into a "source"

           of information for purposes of Exemption 7(D).

                 DHS's       other   Exemption       7(D)     explanations     fare     no     better,

           merely stating that the document "could reasonably be expected to

           disclose the identity of a confidential source." See e.g., id. at

           209-11.     Although the Government's reference to the companies as

           "sources"         arguably        implies     that       the     companies         provided

           information,       the    Court    is   not   willing to        rely on such a         weak

           assumption. Therefore, the Vaughn index alone is not sufficiently

           detailed to justify withholding under Exemption 7{D).

                 For these reasons,           the Court finds that the Government has

           failed to carry its burden to show that every participating company

           provided information to the Government. If in fact there are some

           companies that merely receive,                but do not provide,            information

           through     the    program,   the       Government      has    failed   to   distinguish

           between them.         Thus,   the Government's application of Exemption

           7{D) is not justified.

          IV.    CONCLUSION

                 For the      foregoing       reasons,      Plaintiffs'      Motion     for    Summary

           Judgment shall be denied without prejudice with regard to Exemption

           7D and otherwise denied in whole, and the Government's Motion for

                                                       -37-



----------···--·----·---------~-----------
Summary   Judgment   shall    be   granted   in part and denied           in part

without   prejudice.    The   Government     prevails   on    its   Motion      for

Summary   Judgment     with   respect   to   the   adequacy   of    the    search

performed and its withholding under FOIA Exemptions 1,               3,    4,   and

5.   However,   the Government has failed to meet its burden under

FOIA Exemption 7(0). The Government shall have an opportunity to

file a revised Vaughn Index, and therefore Plaintiff's Motion shall

be denied without prejudice with respect to that                Exemption.      An

Order shall accompany this Memorandum Opinion. 9




August 4, 2015



Copies to: attorneys on record via ECF




9   The Court greatly regrets the delay in ruling on this Motion.
Sometimes, Judges have no excuse to offer and this is one of those
times.
                                     -38-